

	

		II

		109th CONGRESS

		1st Session

		S. 890

		IN THE SENATE OF THE UNITED STATES

		

			April 22, 2005

			Mr. Sarbanes (for

			 himself, Mr. Alexander,

			 Mr. Akaka, Mrs.

			 Boxer, Mr. Corzine,

			 Mr. Dodd, Mrs.

			 Feinstein, Mr. Kennedy,

			 Mr. Lautenberg, Mr. Levin, Mr.

			 Salazar, Mr. Schumer,

			 Ms. Stabenow, and

			 Mr. Wyden) introduced the following bill;

			 which was read twice and referred to the Committee on Energy and Natural

			 Resources

		

		A BILL

		To provide for alternative transportation

		  in certain federally owned or managed areas that are open to the general

		  public.

	

	

		1.Short titleThis Act may be cited as the

			 Transit in Parks

			 Act or the TRIP

			 Act.

		2.Federal land transit

			 program

			(a)In

			 generalChapter 53 of title

			 49, United States Code, is amended by inserting after section 5315 the

			 following:

				

					5316.Federal land

				Transit program

						(a)Findings and

				purposes

							(1)FindingsCongress finds that—

								(A)section 3039 of the Transportation Equity

				Act for the 21st Century (23 U.S.C. 138 note;

				Public Law

				105–178) required a comprehensive study, to be conducted by the

				Secretary of Transportation, in coordination with the Secretary of the

				Interior, of alternative transportation needs in national parks and related

				public lands in order to—

									(i)identify the transportation strategies that

				improve the management of national parks and related public lands;

									(ii)identify national parks and related public

				lands that have existing and potential problems of adverse impact, high

				congestion, and pollution, or that can otherwise benefit from alternative

				transportation modes;

									(iii)assess the feasibility of alternative

				transportation modes; and

									(iv)identify and estimate the costs of those

				alternative transportation modes;

									(B)the study found that many federally-managed

				sites are experiencing very high visitation levels that are continuing to

				increase and that there are significant transit needs at many of these

				sites;

								(C)the study concluded that implementing

				transit on federally-managed land can help—

									(i)relieve traffic congestion and parking

				shortages;

									(ii)enhance visitor mobility and

				accessibility;

									(iii)preserve sensitive natural, cultural, and

				historic resources;

									(iv)provide improved interpretation, education,

				and visitor information services;

									(v)reduce pollution; and

									(vi)improve economic development opportunities

				for gateway communities;

									(D)the Department of Transportation can assist

				the Federal land management agencies through financial support and technical

				assistance and further the achievement of national goals described in

				subparagraph (C);

								(E)immediate financial and technical

				assistance by the Department of Transportation, working with Federal land

				management agencies and State and local governmental authorities to develop

				efficient and coordinated alternative transportation systems within and in the

				vicinity of eligible areas, is essential to—

									(i)protect and conserve natural, historical,

				and cultural resources;

									(ii)prevent or mitigate adverse impacts on

				those resources;

									(iii)relieve congestion;

									(iv)minimize transportation fuel

				consumption;

									(v)reduce pollution (including noise pollution

				and visual pollution); and

									(vi)enhance visitor mobility, accessibility,

				and the visitor experience; and

									(F)it is in the interest of the United States

				to encourage and promote the development of transportation systems for the

				betterment of eligible areas to meet the goals described in clauses (i) through

				(vi) of subparagraph (E).

								(2)PurposesThe purposes of this section are—

								(A)to develop a cooperative relationship

				between the Secretary of Transportation and the Secretary of the Interior to

				carry out this section;

								(B)to encourage the planning and establishment

				of alternative transportation systems and nonmotorized transportation systems

				needed within and in the vicinity of eligible areas, located in both urban and

				rural areas, that—

									(i)enhance resource protection;

									(ii)prevent or mitigate adverse impacts on

				those resources;

									(iii)improve visitor mobility, accessibility,

				and the visitor experience;

									(iv)reduce pollution and congestion;

									(v)conserve energy; and

									(vi)increase coordination with gateway

				communities;

									(C)to assist Federal land management agencies

				and State and local governmental authorities in financing areawide alternative

				transportation systems and nonmotorized transportation systems to be operated

				by public or private alternative transportation providers, as determined by

				local and regional needs, and to encourage public-private partnerships;

				and

								(D)to assist in research concerning, and

				development of, improved alternative transportation equipment, facilities,

				techniques, and methods with the cooperation of public and private companies

				and other entities engaged in the provision of alternative transportation

				service.

								(b)DefinitionsIn this section:

							(1)Alternative

				transportation

								(A)In

				generalThe term

				alternative transportation means transportation by bus, rail, or

				any other publicly or privately owned conveyance that provides to the public

				general or special service on a regular basis.

								(B)InclusionsThe term alternative

				transportation includes sightseeing service.

								(2)Eligible

				area

								(A)In

				generalThe term

				eligible area means any Federally owned or managed park, refuge,

				or recreational area that is open to the general public.

								(B)InclusionsThe term eligible area

				includes—

									(i)a unit of the National Park System;

									(ii)a unit of the National Wildlife Refuge

				System; and

									(iii)a recreational area managed by the Bureau

				of Land Management.

									(3)Federal land

				management agencyThe term

				Federal land management agency means a Federal agency that manages

				an eligible area.

							(4)Qualified

				participantThe term

				qualified participant means—

								(A)a Federal land management agency; or

								(B)a State or local governmental authority

				with jurisdiction over land in the vicinity of an eligible area acting with the

				consent of the Federal land management agency, alone or in partnership with a

				Federal land management agency or other Governmental or nongovernmental

				participant.

								(5)Qualified

				projectThe term

				qualified project means a planning or capital project in or in the

				vicinity of an eligible area that—

								(A)is an activity described in section

				5302(a)(1), 5303(g), or 5309(a)(1)(A);

								(B)involves—

									(i)the purchase of rolling stock that

				incorporates clean fuel technology or the replacement of buses of a type in use

				on the date of enactment of this section with clean fuel vehicles; or

									(ii)the deployment of alternative

				transportation vehicles that introduce innovative technologies or

				methods;

									(C)relates to the capital costs of

				coordinating the Federal land management agency alternative transportation

				systems with other alternative transportation systems;

								(D)provides a nonmotorized transportation

				system (including the provision of facilities for pedestrians, bicycles, and

				nonmotorized watercraft);

								(E)provides waterborne access within or in the

				vicinity of an eligible area, as appropriate to and consistent with the

				purposes described in subsection (a)(2); or

								(F)is any other alternative transportation

				project that—

									(i)enhances the environment;

									(ii)prevents or mitigates an adverse impact on

				a natural resource;

									(iii)improves Federal land management agency

				resource management;

									(iv)improves visitor mobility and accessibility

				and the visitor experience;

									(v)reduces congestion and pollution (including

				noise pollution and visual pollution); and

									(vi)conserves a natural, historical, or

				cultural resource (excluding rehabilitation or restoration of a

				nontransportation facility).

									(6)SecretaryThe term Secretary means the

				Secretary of Transportation.

							(c)Federal agency

				cooperative arrangementsThe

				Secretary shall develop cooperative arrangements with the Secretary of the

				Interior that provide for—

							(1)technical assistance in alternative

				transportation;

							(2)interagency and multidisciplinary teams to

				develop Federal land management agency alternative transportation policy,

				procedures, and coordination; and

							(3)the development of procedures and criteria

				relating to the planning, selection, and funding of qualified projects and the

				implementation and oversight of the program of projects in accordance with this

				section.

							(d)Types of

				assistance

							(1)In

				generalThe Secretary may

				enter into a contract, grant, cooperative agreement, interagency agreement,

				intra-agency agreement, or other agreement to carry out a qualified project

				under this section.

							(2)Other

				usesA grant, cooperative

				agreement, interagency agreement, intra-agency agreement, or other agreement

				for a qualified project under this section shall be available to finance the

				leasing of equipment and facilities for use in alternative transportation,

				subject to any regulation that the Secretary may prescribe limiting the grant

				or agreement to leasing arrangements that are more cost-effective than purchase

				or construction.

							(e)Limitation on

				use of available amounts

							(1)In

				generalThe Secretary may

				allocate not more than 5 percent of the amount made available for a fiscal year

				under section 5338(j) for use by the Secretary in carrying out planning,

				research, and technical assistance under this section, including the

				development of technology appropriate for use in a qualified project.

							(2)Amounts for

				planning, research, and technical assistanceAmounts made available under this

				subsection are in addition to amounts otherwise available for planning,

				research, and technical assistance under this title or any other provision of

				law.

							(3)Amounts for

				qualified projectsNo

				qualified project shall receive more than 12 percent of the total amount made

				available under section 5338(j) for any fiscal year.

							(4)OperationsTo the extent the Secretary determines

				appropriate, the Secretary may make grants under this section to finance the

				operating cost of equipment and facilities for use in a qualified

				project.

							(f)Planning

				processIn undertaking a

				qualified project under this section—

							(1)if the qualified participant is a Federal

				land management agency—

								(A)the Secretary, in cooperation with the

				Secretary of the Interior, shall develop transportation planning procedures

				that are consistent with—

									(i)the metropolitan planning provisions under

				sections 5303 through 5305;

									(ii)the statewide planning provisions under

				section 135 of title 23; and

									(iii)the public participation requirements under

				section 5307(c); and

									(B)in the case of a qualified project that is

				at a unit of the National Park system, the planning process shall be consistent

				with the general management plans of the unit of the National Park system;

				and

								(2)if the qualified participant is a State or

				local governmental authority, or more than 1 State or local governmental

				authority in more than 1 State, the qualified participant shall—

								(A)comply with sections 5303 through

				5305;

								(B)comply with the statewide planning

				provisions under section 135 of title 23;

								(C)comply with the public participation

				requirements under section 5307(c); and

								(D)consult with the appropriate Federal land

				management agency during the planning process.

								(g)Cost

				sharing

							(1)Departmental

				shareThe Secretary, in

				cooperation with the Secretary of the Interior, shall establish the share of

				assistance to be provided under this section to a qualified participant.

							(2)ConsiderationsIn establishing the departmental share of

				the net project cost of a qualified project, the Secretary shall

				consider—

								(A)visitation levels and the revenue derived

				from user fees in the eligible area in which the qualified project is carried

				out;

								(B)the extent to which the qualified

				participant coordinates with a public or private alternative transportation

				authority;

								(C)private investment in the qualified

				project, including the provision of contract services, joint development

				activities, and the use of innovative financing mechanisms;

								(D)the clear and direct benefit to the

				qualified participant; and

								(E)any other matters that the Secretary

				considers appropriate to carry out this section.

								(3)Nondepartmental

				shareNotwithstanding any

				other provision of law, Federal funds appropriated to any Federal land

				management agency may be counted toward the nondepartmental share of the cost

				of a qualified project.

							(h)Selection of

				qualified projects

							(1)In

				generalThe Secretary of the

				Interior, after consultation with and in cooperation with the Secretary, shall

				determine the final selection and funding of an annual program of qualified

				projects in accordance with this section.

							(2)ConsiderationsIn determining whether to include a project

				in the annual program of qualified projects, the Secretary of the Interior

				shall consider—

								(A)the justification for the qualified

				project, including the extent to which the qualified project would conserve

				resources, prevent or mitigate adverse impact, and enhance the

				environment;

								(B)the location of the qualified project, to

				ensure that the selected qualified projects—

									(i)are geographically diverse nationwide;

				and

									(ii)include qualified projects in eligible

				areas located in both urban areas and rural areas;

									(C)the size of the qualified project, to

				ensure that there is a balanced distribution;

								(D)the historical and cultural significance of

				a qualified project;

								(E)safety;

								(F)the extent to which the qualified project

				would—

									(i)enhance livable communities;

									(ii)reduce pollution (including noise

				pollution, air pollution, and visual pollution);

									(iii)reduce congestion; and

									(iv)improve the mobility of people in the most

				efficient manner; and

									(G)any other matters that the Secretary

				considers appropriate to carry out this section, including—

									(i)visitation levels;

									(ii)the use of innovative financing or joint

				development strategies; and

									(iii)coordination with gateway

				communities.

									(i)Qualified

				projects carried out in advance

							(1)In

				generalWhen a qualified

				participant carries out any part of a qualified project without assistance

				under this section in accordance with all applicable procedures and

				requirements, the Secretary may pay the departmental share of the net project

				cost of a qualified project if—

								(A)the qualified participant applies for the

				payment;

								(B)the Secretary approves the payment;

				and

								(C)before carrying out that part of the

				qualified project, the Secretary approves the plans and specifications in the

				same manner as plans and specifications are approved for other projects

				assisted under this section.

								(2)Interest

								(A)In

				generalThe cost of carrying

				out part of a qualified project under paragraph (1) includes the amount of

				interest earned and payable on bonds issued by a State or local governmental

				authority, to the extent that proceeds of the bond are expended in carrying out

				that part.

								(B)LimitationThe rate of interest under this paragraph

				may not exceed the most favorable rate reasonably available for the qualified

				project at the time of borrowing.

								(C)CertificationThe qualified participant shall certify, in

				a manner satisfactory to the Secretary, that the qualified participant has

				exercised reasonable diligence in seeking the most favorable interest

				rate.

								(j)Full funding

				agreement; project management planIf the amount of assistance anticipated to

				be required for a qualified project under this section is more than

				$25,000,000—

							(1)the qualified project shall, to the extent

				that the Secretary considers appropriate, be carried out through a full funding

				agreement in accordance with section 5309(g); and

							(2)the qualified participant shall prepare a

				project management plan in accordance with section 5327(a).

							(k)Relationship to

				other lawsQualified

				participants shall be subject to—

							(1)the requirements of section 5333;

							(2)to the extent that the Secretary determines

				to be appropriate, requirements consistent with those under subsections (d) and

				(i) of section 5307; and

							(3)any other terms, conditions, requirements,

				and provisions that the Secretary determines to be appropriate to carry out

				this section, including requirements for the distribution of proceeds on

				disposition of real property and equipment resulting from a qualified project

				assisted under this section.

							(l)Innovative

				financingA qualified project

				assisted under this section shall be eligible for funding through a State

				Infrastructure Bank or other innovative financing mechanism otherwise available

				to finance an eligible project under this chapter.

						(m)Asset

				managementThe Secretary may

				transfer the interest of the Department of Transportation in, and control over,

				all facilities and equipment acquired under this section to a qualified

				participant for use and disposition in accordance with any property management

				regulations that the Secretary determines to be appropriate.

						(n)Coordination of

				research and deployment of new technologies

							(1)In

				generalThe Secretary, in

				cooperation with the Secretary of the Interior, may undertake, or make grants

				or contracts (including agreements with departments, agencies, and

				instrumentalities of the Federal Government) or other agreements for research,

				development, and deployment of new technologies in eligible areas that

				will—

								(A)conserve resources;

								(B)prevent or mitigate adverse environmental

				impact;

								(C)improve visitor mobility, accessibility,

				and enjoyment; and

								(D)reduce pollution (including noise pollution

				and visual pollution).

								(2)Access to

				informationThe Secretary may

				request and receive appropriate information from any source.

							(3)FundingGrants and contracts under paragraph (1)

				shall be awarded from amounts allocated under subsection (e)(1).

							(o)Report

							(1)In

				generalThe Secretary, in

				consultation with the Secretary of the Interior, shall annually submit to the

				Committee on Transportation and Infrastructure of the House of Representatives

				and to the Committee on Banking, Housing, and Urban Affairs of the Senate a

				report on the allocation of amounts to be made available to assist qualified

				projects under this section.

							(2)Annual and

				supplemental reportsA report

				required under paragraph (1) shall be included in the report submitted under

				section

				5309(p).

							.

			(b)AuthorizationsSection 5338 of title 49, United States

			 Code, is amended by adding at the end the following:

				

					(j)Section

				5316

						(1)In

				generalThere is authorized

				to be appropriated to carry out section 5316 $90,000,000 for each of fiscal

				years 2005 through 2010.

						(2)AvailabilityAmounts made available under this

				subsection for any fiscal year shall remain available for obligation until the

				last day of the third fiscal year commencing after the last day of the fiscal

				year for which the amounts were initially made available under this

				subsection.

						.

			(c)Conforming

			 amendments

				(1)Table of

			 sectionsThe table of

			 sections for chapter 53 of title 49, United States Code, is amended by

			 inserting after the item relating to section 5315 the following:

					

						

							5316. Federal land transit

				program.

						

						.

				(2)Project

			 management oversightSection

			 5327(c) of title 49, United States Code, is amended in the first

			 sentence—

					(A)by striking or 5311 and

			 inserting 5311, or 5316; and

					(B)by striking 5311, or and

			 inserting 5311, 5316, or.

					(d)Technical

			 amendmentsChapter 53 of

			 title 49, United States Code, is amended—

				(1)in section 5309—

					(A)by redesignating subsection (p) as

			 subsection (q); and

					(B)by redesignating the second subsection

			 designated as subsection (o) (as added by section 3009(i) of the Federal

			 Transit Act of 1998 (112 Stat. 356)) as subsection

			 (p);

					(2)in section 5328(a)(4), by striking

			 5309(o)(1) and inserting 5309(p)(1); and

				(3)in section 5337, by redesignating the

			 second subsection designated as subsection (e) (as added by section 3028(b) of

			 the Federal Transit Act of 1998 (112 Stat. 367)) as subsection

			 (f).

				

